Order filed, September 9, 2018.




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00455-CR
                                  ____________

                     DOMINIC TALIES POTTER, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 212th District Court
                             Galveston County, Texas
                        Trial Court Cause No. 16-CR-3441


                                       ORDER

         The reporter’s record in this case was originally due July 3, 2018. See Tex.
R. App. P. 35.1. On July 2, 2018 and again on August 3, 2018, this court granted
the court reporters request for extension of time to file the record. To date, the
record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the last request, the court issues the following
order.
      We order Jennifer Hall, the court reporter, to file the record in this appeal
with 15 days of the date of this order.

                                   PER CURIAM